WOODLEY, Judge.
Appellant pleaded guilty to the charge by complaint and information of theft of property of the value of over $5 and under $50, and the court assessed his punishment at one year in jail and a fine of $1.
Motion for new trial was filed and amended alleging, among other things, that appellant was persuaded to enter a guilty plea *147by an officer who told him that he did not need a lawyer and that he would be tried at once and given a high penalty and sentence if he did not so plead.
The evidence given at the hearing on the motion for new trial included that of appellant and the officer he named as having so persuaded him, appellant asserting and the officer denying such persuasion.
Appellant testified that he understood what he was pleading guilty to, and at no time denied his guilt.
If the evidence of appellant raised an issue of fact which, if true, entitled him to a new trial, such issue was resolved against him by the trial court who accepted the officer’s testimony to the contrary.
The judgment entered finds appellant guilty of “theft.” It will be reformed so as to adjudge him guilty of theft of property of the value of over $5 and under $50.
As reformed, the judgment is affirmed.